IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1792
                             Filed January 13, 2016

IN THE INTEREST OF D.B. and C.B.,
      Minor Children,

T.B. JR., Father,
      Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Carroll County, Adria A.D. Kester,

District Associate Judge.



      A father appeals from a juvenile court’s order terminating his parental

rights. AFFIRMED.



      Kevin E. Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and Janet

L. Hoffman, Assistant Attorneys General, for appellee.

      Christine L. Sand of Wild, Baxter & Sand, P.C., Guthrie Center, attorney

and guardian ad litem for minor children.



      Considered by Danilson, C.J. and Mullins and McDonald, JJ.
                                            2



MULLINS, Judge.

         A father appeals from a juvenile court’s order terminating his parental

rights to his daughter, C.B., born in December 2013.1 We review termination-of-

parental-rights proceedings de novo. In re A.M., 843 N.W.2d 100, 110 (Iowa

2014).    When a juvenile court terminates parental rights on more than one

ground, we may affirm the order on any of the statutory grounds supported by

clear and convincing evidence. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

         The father argues the State failed to prove the grounds for termination

under Iowa Code section 232.116(1)(e), (h), and (l) by clear and convincing

evidence. He further contends termination was not in the child’s best interests

because the child was placed with a relative, the child’s maternal grandmother,

and was closely bonded with the father. See Iowa Code § 232.116(3). We have

carefully reviewed the record, the briefs of the parties, and the juvenile court’s

lengthy, fact-intensive, and thorough ruling. We approve of the reasons and

conclusions in the opinion and determine a full opinion would not augment or

clarify existing case law. See Iowa Ct. R. 21.26(1)(d), (e).

         The juvenile court properly determined that throughout the pendency of

this case the father continued to abuse illegal substances; continued to engage

in criminal activity; refused to participate in mental health and substance abuse



1
  The juvenile court also terminated the parental rights of C.B.’s biological mother
pursuant to Iowa Code section 232.116(1)(e), (h), and (l) (2015). In the same order, the
juvenile court terminated the mother’s parental rights to an older child, D.B., and the
parental rights of D.B.’s biological father. The mother filed a timely notice of appeal but
did not timely file her petition on appeal. Our supreme court subsequently dismissed the
mother’s appeal. D.B.’s biological father did not appeal the termination of his parental
rights.
                                             3



services; failed to maintain stable housing, failed to contribute to the child’s

needs financially; failed to make any progress in caring for the child; and never

progressed beyond short, supervised visits.             At the time of the combined

permanency and termination-of-parental-rights hearing, the father was in prison

serving a five-year sentence for possession of methamphetamine, third offense.

The child has never lived with her father, having lived with her maternal

grandmother since birth. Thus, the juvenile court found that although the child

has a bond with the father, the child has a stronger bond with her maternal

grandmother who is willing to adopt her. Upon our de novo review, we agree

with the juvenile court’s conclusion that the State proved the grounds for

termination under Iowa Code section 232.116(1)(h) by clear and convincing

evidence2 and that termination of the father’s parental rights is in the child’s best

interests.

       Accordingly, we affirm pursuant to Iowa Court Rule 21.26(1)(a), (b), (d),

and (e).

       AFFIRMED.




2
  In an unpublished opinion, our court held that in deciding whether to terminate a
parent’s parental rights under Iowa Code section 232.116(1)(l), “[i]t is no longer sufficient
for the court to assess in lay terms whether the parent suffers from ‘a severe, chronic
substance [abuse] problem.’ The definition of substance-related disorder requires
consideration of diagnostic criteria from the DSM-5.” In re G.B., No. 14-1516, 2014 WL
6682456, at*3 (Iowa Ct. App. Nov. 26, 2014).